Title: Notes on Debates, 19 March 1783
From: Madison, James
To: 


Wednesday March 19. 17[83]
A letter was read from the Superintendt. of Finance inclosing letters from Docr. Franklin accompd. with extracts from the Ct. de Vergennes relative to money-affairs, the Supt. thereupon declaring roundly that our credit was at an end & that no further pecuniary aids were to be expected from Europe. Mr. Rutlidge denied these assertions & expressed some indignation at them. Mr. Bland said that as the Supt. was of this opinion it would be absurd for him to be Minister of Finance and moved that the come. on his motion for arranging the department might be instructed to report without loss of time. This motion was negatived as censuring the Come. but it was understood to be the sense of Congs. that they sd. report.

The order of the day viz the letter from the Secretary of Fr. Afrs. was taken up.
Mr. Wolcot conceived it unnecessary to waste time on the subject as he presumed Congs. would never so far censure the Ministers who had obtained such terms for this Country; as to disavow their conduct.
Mr. Clarke was decided agst. communicating the separate article, which wd. be sacrificing meritorious Ministers, & wd. rather injure than relieve our national honour. He admitted that the separate article put an advantage into the hands of the Enemy, but did not on the whole deem it of any very great consequence. He thought Congress ought to go no farther than to inform the Ministers that they were sorry for the necessity which had led them into the part they had taken, & to leave them to get rid of the embarrassmt. as to the separate article in such way as they sd. judge best. This expedient would save Congress & spare our Ministers who might have been governed by reasons not known to Congress.
Mr. Mercer said that not meaning to give offence anywhere he should speak his sentiments freely. He gave it as his clear & decided opinion that the Ministers had insulted Congress by sending them assertions without proof as reasons for violating their instructions, & throwing themselves into the confidence of G. B. He observed that France in order to make herself equal to the Enemy had been obliged to call for aid & had drawn Spain agst. her interest into the war: that it was not improbable that She had entered into some specific engagements for that purpose; that hence might be deduced the perplexity of her situation, of which advantage had been taken by G. B.—an advantage in which our Ministers had concurred for sowing jealousies between F. & U. S. & of which further advantage wd. be taken to alienate the minds of the people of this Country from their ally by presenting him as the obstacle to peace. The British Court he said havg gained this point may easily frustrate the negociation & renew the war agst. divided enemies. He approved of the conduct of the Count de Vergennes in promoting a treaty under the 1st. Commisson. to Oswald as preferring the substance to the shadow & proceeding from a desire of peace. The conduct of our Ministers throughout, particularly in giving in writing every thing called for by British Ministers expressive of distrust of France was a mixture of follies which had no example, was a tragedy to America & a comedy to all the world beside. He felt inexpressible indignation at their meanly stooping as it were to lick the dust from the feet of a nation whose hands were still dyed with the blood of their fellow-citizens. He reprobated the chicane & low cunning wch. marked the journals transmitted to congress, and contrasted them with the honesty & good faith which became all nations & particularly an infant republic. They proved that America had at once all the follies of youth and all the vices of old age: thinks it wd. [be] necessary to recall our Ministers: fears that France may be already acquainted with all the transactions of our Ministers, even with the separate article, & may be only awaiting the reception given to it by Congs. to see how far her hopes of cutting off the right arm of G. B. by supporting our revolution may have been well founded: and in case of our basely disappointing her, may league with our Enemy for our destruction and for a division of the spoils. He was aware of the risks to which such a league wd. expose France of finally losing her share, but supposed that the British Islands might be made hostages for her security. He said America was too prone to depreciate political merit, & to suspect where there was no danger: that the honor of the King of F. was dear to him, that he never wd. betray or injure us unless he sd. be provoked & justified by treachery on our part. For the present he acquiesced in the proposition of the Secy. of Fr. As. But when the question sd. come to be put, he sd. be for a much more decisive resolution.
Mr. Rutlidge said he hoped the character of our ministers wd. not be affected, much less their recall produced by declamations agst. them: and that facts would be ascertained & stated before any decision sd. be passed: that the Ct. de Vergennes had expressly declared to our Ministers his desire that they might treat apart; alluded to & animadverted upon the instruction which sumbmitted them to French Councils; was of opinion that the separate article did not concern France & therefore there was no necessity for communicating it to her; & that as to Spain she deserved nothing at our hands. she had treated us in a manner that forfeited all claim to our good offices or our confidence. she had not as had been supposed entered into the present war as an ally to our ally and for our support; but as she herself had declared, as a principal & on her own account. He sd. he was for adhering religiously to the Spirit & letter of the treaty with France, that our Ministers had done so; & if recalled or censured for the part they had acted, he was sure no man of spirit would take their place. He concluded with moving that the letter from the Secy. for F. A. might be referred to a special comme. who might enquire into all the facts relative to the subject of it. Mr. Holten 2ded. the motion.
Mr. Williamson was opposed to harsh treatment of Ministers who had shewn great ability. He said they had not infringed the Treaty, and as they had recd. the concurrence of the Ct. de Vergennes for treating apart, they had not in that respect violated their instruction. He proposed that Congress sd. express to the Ministers their concern at the separate article & leave them to get over the embarrassment as they shd. find best.
Mr. Mercer in answer to Mr. Rutlidge said that his language with respect to the Ministers was justified by their refusal to obey instructions, censured wth. great warmth the servile confidence of Mr. Jay in particular in the British Ministers. He said the separate article was a reproach to our character, and that if Congress wd. not themselves disclose it he himself would disclose it to his Constituents who would disdain to be United with those who patronize such dishonorable proceedings. He was called to order by the Presidt. who said that the article in question was under an injunction of secrecy & he cd. not permit the orders of the House to be trampled upon.
Mr. Lee took notice that obligations in national affairs as well as others ought to be reciprocal & he did not know that France had ever bound herself to like engagements as to concert of negociation with those into which America had at different times been drawn: He thought it highly improper to censure Ministers who had negociated well, said that it was agreeable to practice & necessary to the end proposed, for Ministers in particular emergencies to swerve from strict instructions. France he said wanted to sacrifice our interests to her own or to those of Spain, that the French answer to the British Memorial contained a passage which deserved attention on this subject. She answered the reproaches of perfidy contained in that Memorial by observing that obligations being reciprocal, a breach on one side absolved the other. The Ct. de Vergennes he was sure was too much a master of negociation not to approve the management of our Ministers instead of condemning it. No man lamented more than he did any diminution of the confidence between this country & France, but if the misfortune should ensue it could not be denied that it originated with France, who has endeavoured to sacrifice our territorial rights, those very rights which by the Treaty she had guarantied to us. He wished the preliminary articles had not been signed without the knowledge of France but was persuaded that in whatever light she might view it, she was too sensible of the necessity of our Independence to her safety ever to abandon it. But let no censure fall on our Ministers who had upon the whole done what was best. He introduced the instruction of June 15. 1781 proclaimed it to be the greatest opprobrium and stain to this Country which it had ever exposed itself to, & that it was in his judgment the true cause of that distrust & coldness which prevailed between our Ministers & the French Court, inasmuch as it could not be viewed by the former without irritation & disgust. He was not surprized that those who considered France as the Patron rather than the ally of this Country should be disposed to be obsequious to her, but he was not of that number.
Mr. Hamilton urged the propriety of proceeding with coolness and circumspection. He thought it proper in order to form a right judgment of the conduct of our Ministers, that the views of the French & British Courts should be examined. He admitted it as not improbable that it had been the policy of France to procrastinate the definitive acknowledgmt. of our Independence on the part of G. B. in order to keep us more knit to herself & untill her own interests could be negociated. The arguments however urged by our Ministers on this subject, although strong, were not conclusive; as it was not certain, that this policy & not a desire of excluding obstacles to peace, had produced the opposition of the French Court to our demands. Caution & vigilance he thought were justified by the appearance & these alone. But compare this policy with that of G. B. survey the past cruelty & present duplicity of her councils, behold her watching every occasion & trying every project for dissolving the honorable ties which bind the U. S. to their ally, & then say on which side our resentments & jealousies ought to lie. With respect to the instruction submitting our Ministers to the advice of France, he had disapproved it uniformly since it had come to his knowledge, but he had always judged it improper to repeal it. He disapproved also highly of the conduct of our Ministers in not shewing the preliminary articles to our Ally before they signed them, and still more so of their agreeing to the separate article. This conduct gave an advantage to the Enemy which they would not fail to improve for the purpose of inspiring France with indignation & distrust of the U. S. He did not apprehend (with Mr. Mercer) any danger of a coalition between F. & G. B. against America, but foresaw the destruction of mutual Confidence between F. & U. S. which wd. be likely to ensue, & the danger which would result from it in case the war should be continued. He observed that Spain was an unwise nation, her policy narrow & jealous, her King old her Court divided & the heir apparent notoriously attached to G. B. From these circumstances he inferred an apprehension that when Spain sd. come to know the part taken by America with respect to her, a separate treaty of peace might be resorted to. He thought a middle course best with respect to our Ministers; that they ought to be commended in general, but that the communication of the separate article ought to take place. He observed that our Ministers were divided as to the policy of the Ct. of France, but that they all were agreed in the necessity of being on the watch against G. B. He apprehended that if the ministers were to be recalled or reprehended, that they would be disgusted & head & foment parties in this Country. He observed particularly with respect to Mr. Jay that altho’ he was a man of profound sagacity & pure integrity, yet he was of a suspicious temper, & that this trait might explain the extraordinary jealousies which he professed. He finally proposed that the Ministers sd. be commended & the separate articles communicated. This motion was 2ded. by Mr. Osgood, as compared however with the proposition of the Secy. for F. A. and so far only as to be referred to a Committee.
Mr. Peters favored a moderate course as most advisable. He thought it necessary that the separate art: sd. be communicated, but that it wd. be less painful to the feelings of the Ministers if the doing it was left to themselves; and was also in favor of giving the territory annexed by the separate art: to W. Florida to such power as might be invested with that Colony in the Treaty of peace.
Mr. Bland said he was glad that every one seemed at length to be struck with the impropriety of the instruction submitting our Ministers to the advice of the French Court. He represented it as the cause of all our difficulties & moved that it might be referred to the come. with the several propositions which had been made. Mr. Lee 2ded. the motion.
Mr. Wilson objected to Mr. Blands motion as not being in order. When moved in order perhaps he might not oppose the substance of it. He said he had never seen nor heard of the instruction it referred to untill this morning; and that it had really astonished him; that this Country ought to maintain an upright posture between all nations. But however objectionable this step might have been in Congs. the magninimity of our Ally in declining to obtrude his advice on our Ministers ought to have been a fresh motive, to their confidence and respect. Altho they deserve commendation in general for their services; in this respect they do not. He was [of the] opinion that the spirit of the treaty with France forbade the signing of the preliminary articles without her previous consent; and that the separate article ought to be disclosed; but as the merits of our Ministers entitled them to the mildest & most delicate mode in which it cd. be done, he wished the communication to be left to themselves as they wd. be the best judges of the explanation which ought to be made for the concealment; & their feelings wd. be less wounded than if it were made without their intervention. He observed that the separate article was not important in itself & became so only by the mysterious silence in which it was wrapt up. A candid and open declaration from our Ministers of the circumstances under which they acted & the necessity produced by them of pursuing the course marked out by the interest of their Country, wd. have been satisfactory to our ally, wd. have saved their own honor, and would have not endangered the objects for which they were negociating.
Mr. Higginson contended that the facts stated by our Ministers justified the part they had taken.
Mr. Madison expressed his surprize at the attempts made to fix the blame of all our embarrassments on the instruction of June 15, 1781, when it appeared that no use had been made of the power given by it to the Ct. of France, that our Ministers had construed it in such a way as to leave them at full liberty; and that no one in Congs. pretended to blame them on that acct. For himself he was persuaded that their construction was just; the advice of France having been made a guide to them only in cases where the question respected the concessions of the U. S. to G. B. necessary & proper for obtaining peace & an acknowledgt. of Indepe.; not where it respected concessions to other powers & for other purposes. He reminded Congress of the change which had taken place in our affairs since that instruction was passed, and remarked the probability that many who were now perhaps loudest in disclaiming, would under the circumstances of that period have been the foremost to adopt it.
   
   The Committee who reported the instruction were Mr Carroll, Mr. Jones, Mr Witherspoon, Mr. Sullivan & Mr. Mathews. Mr. Witherspoon was particularly prominent throughout.

 He admitted that the change of circumstances had rendered it inapplicable, but thought an express repeal of it might at this crisis at least have a bad effect. The instructions he observed for disregarding which our Ministers had been blamed, and which if obeyed would have prevented the dilemma now felt, were those which required them to act in concert & in confidence with our ally: & these instructions he said had been repeatedly confirmed in every stage of the revolution by unanimous votes of Congress; Several of the gentlemen present
   
   Mr. Bland, Lee, & Rutlidge

 who now justified our Ministers having concurred in them, and one
   
   Mr. Rutlidge; he formed in the Come the first draught of the declaration made in Sept. last & the instruction abt. the same time. This was considerably altered but not in that respect.

 of them, having penned two of the Acts, in one of which Congs. went farther than they had done in any preceding act; by declaring that they would not make peace untill the interests of our allies & friends as well as of the U. S. sd. be provided for.
As to the propriety of communicating to our Ally the separate article, he thought it resulted clearly from considerations both of national honor & national security. He said that Congress having repeatedly assured their ally that they would take no step in a negociation but in concert & in confidence with him, and havg. even published to the world solemn declarations to the same effect, would if they abetted this concealment of their Ministers be considered by all nations as devoid of all constancy & good faith; unless a breach of these assurances & declarations cd. be justified by an absolute necessity or some perfidy on the part of France; that it was manifest no such necessity could be pleaded, & as to perfidy on the part of France, nothing but suspicious & equivocal circumstances had been quoted in evidence of it; & even in these it appeared that our Ministers were divided; that the embarrassmt. in which France was placed by the interfering claims of Spain & the U. S. must have been foreseen by our Ministers, and that the impartial public would expect that instead of co-operating with G. B. in taking advantage of this embarrassment, they ought to have made every allowance & given every facility to it consistent with a regard to the rights of their Constituents; that admiting every fact alledged by our Ministers to be true, it could by no means be inferred that the opposition made by France to our claims, was the effect of any hostile or ambitious designs agst. them, or of any other design than that of reconciling them with those of Spain; that the hostile aspect wch. the separate art: as well as the concealment of it bore to Spain, would be regarded by the impartial world as a dishonorable alliance with our enemies against the interests of our friends; that notwithstanding the disappointments & even indignities which the U S. had recd from Spain it could neither be denied nor concealed that the former had derived many substantial advantages, from her taking part in the war & had even obtained some pecuniary aids; that the U. S. had made professions corresponding with these obligations: that they had testified the important light in which they considered the support resulting to their cause from the arms of Spain by the importunity with which they had courted her alliance; by the concessions with which they had offered to purchase it, and by the anxiety which they expressed at every appearance of her separate negociations for a peace with the common Enemy.

That our national safety would be endangered by Congress making themselves a party to the concealment of the separate article, he thought could be questioned by no one. No definitive treaty of peace he observed had as yet taken place, the important articles between some of the belligerent parties had not even been adjusted, our insidious enemy was evidently labouring to sow dissentions among them, the incaution of our Ministers had but too much facilitated them between the U. S. and France; a renewal of the war therefore in some form or other was still to be apprehended & what would be our situation if France & Spain had no confidence in us: and what confidence could they have if we did not disclaim the policy which had been followed by our Ministers.
He took notice of the intimation given by the British Minister to Mr. Adams of an intended expedition from N. York agst. W. Florida, as a proof of the illicit confidence into which our Ministers had been drawn, & urged the indispensable duty of Congs. to communicate it to those concerned in it. He hoped that if a Come. sd. be appd. for wch. however he saw no necessity that this wd. be included in their report & that their report wd. be made with as little delay as possible.
In the event the Lettr from Secy of F. A. with all the despatches & the several propositions which had been made, were committed to Mr. Wilson, Mr. Ghorum, Mr. Rutlidge, Mr. Clarke & Mr. Hamilton.
